Citation Nr: 0718816	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.

3.  Entitlement to dependents' educational assistance (DEA) 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to August 
1945.  He died in June 2003 and was survived by his spouse, 
who is the appellant in this case. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.   

The appellant testified at a video conference hearing held 
before the undersigned Veterans Law Judge in March 2007.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
June 2003 as a result of end stage renal disease.

2.  At the time of his death, service-connected was in effect 
for Reiter's syndrome, rated as 60 percent disabling.  

3.  The veteran's renal disease was first diagnosed many 
years after service and was not related to service or to 
medication prescribed to treat his service-connected Reiter's 
syndrome.  

4.  The veteran was not continuously rated totally disabling 
for a period of ten years or more immediately preceding his 
death, or five or more years from the date of discharge from 
service.


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal nor a contributory cause of the veteran's death.  
38 U.S.C.A. § 1310 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310, 3.312 (2006).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318(b) (West Supp. 2005); 38 C.F.R. § 3.22(a) 
(2006).

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West Supp. 2005); 38 C.F.R. §§ 3.807, 21.3021 (2006). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service 
Connection for the Cause of the 
Veteran's Death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2006).  In addition, a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a) (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  

In this case, the veteran's certificate of death shows that 
he died in June 2003 as a result of end stage renal disease.  
After carefully reviewing the record, however, the Board 
finds that the preponderance of the evidence is against a 
finding that this condition is related to service.  In this 
regard, the veteran's only service-connected disability at 
the time of his death was Reiter's syndrome.  Moreover, his 
service medical records make no reference to any kind of 
kidney problem, thereby providing highly probative evidence 
against the appellant's claim.  

Also significant is the fact that the veteran's renal disease 
was first diagnosed shortly before his death in 2006, over 60 
years after his separation from active duty.  This 60-year 
period between the date of onset of renal disease and the 
date of death provides highly probative evidence against the 
appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

The Board has also considered the appellant's theory that the 
veteran's use of adrenocorticotropic hormone (ACTH) and other 
steroids to treat his service-connected Reiter's syndrome 
resulted in his developing diabetes mellitus which ultimately 
led to renal disease.  

The only medical evidence which supports the appellant's 
theory is an August 2004 letter from C.Q., M.D., who treated 
the veteran at the time of his death.  Dr. C.Q. noted that 
the veteran had received high doses of cortisone and ACTH in 
the 1950s.  Since the veteran had no family history of 
diabetes mellitus, and considering the fact that he was 
diagnosed with diabetes mellitus in his 40s, Dr. C.Q. opined 
that the veteran's diabetes mellitus was most likely due to 
steroids administered to treat his Reiter's syndrome.  Dr. 
C.Q. also opined that "[T]he [veteran's] end stage renal 
disease that led to his demise was secondary to diabetic 
nephropathy."

The problem with this opinion is that no evidence indicates 
that Dr. C.Q. reviewed the veteran's claims file.  In Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993), the Court rejected a 
medical opinion as "immaterial" where there was no indication 
that the physician reviewed the claimant's service medical 
records or any other relevant documents which would have 
enabled him to form an opinion on service connection on an 
independent basis.  See also Swann v. Brown, 5 Vet. App. 177, 
180 (1993) (without a review of the claims file, an opinion 
as to etiology of an underlying disorder can be no better 
than the facts alleged by the veteran). In light of this case 
law, Dr. C.Q.'s opinion is of little probative value.

In contrast, a VA examiner reviewed the veteran's claims file 
in November 2006 before concluding that the cause of the 
veteran's death was not due to treatment for his service-
connected Reiter's syndrome.  The examiner acknowledged that 
the veteran had been treated for several years with 
corticosteroids and ACTH to treat his Reiter's syndrome.  The 
examiner explained, however, that this treatment was stopped 
several years before the veteran developed diabetes mellitus.  
The examiner then provided the following opinion:

I would expect that if the corticosteroids and ACTH 
would have caused his diabetes that this would 
happen concurrently with the time of the use of 
these medications.  There is no evidence that a 
latent period, after these medications are used, 
causes diabetes later on.  Thus, to relate the 
veteran's death to him becoming diabetic due to 
treatment with the medications for his service-
connected condition would be a matter of 
speculation, and even unlikely, as the diabetes 
developed several years after stopping these 
medications. 

The Board places greater probative value on this medical 
opinion, as it was based on a review of the claims file and 
supported by sound rationale, while Dr. C.Q., made no effort 
to review the claims file.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.... As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").

Further, both the service and post-service medical records 
provide highly probative evidence against the appellant's 
claim, indicating a disorder that began years after service 
with no connection to service or a service connected 
disorder.  

Again, the Board places significant probative value on the 
November 2006 VA examination report in which a VA examiner 
determined, based on a review of the claims file, it was 
unlikely that the cause of the veteran's death was due to 
treatment for his service-connected Reiter's syndrome.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position);

The Board has also considered various articles submitted by 
the appellant which discuss a relationship between the use of 
corticosteroids and ACTH and the development of diabetes 
mellitus.  With regard to medical treatise evidence, the 
Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998). 

In the present case, however, the Board notes that the 
treatise evidence combined with Dr. C.Q.'s opinion does not 
overcome the highly probative opinion of the VA examiner who 
based his opinion on a comprehensive review of the claims 
file and the service and post-service treatment records, all 
providing highly probative evidence against this claim.  

For the appellant to prevail, she must show that one disorder 
caused another disorder which, in turn, caused a second 
disorder, causing the veteran's death.  The Board also points 
out that, even assuming (for discussion purposes) that the 
veteran's diabetes mellitus was either caused or aggravated 
by his use of corticosteroids and ACTH to treat his service-
connected Reiter's syndrome, what is still lacking is a 
competent medical opinion, based on a review of the claims 
file, relating the veteran's end stage renal disease to his 
diabetes mellitus.  In other words, the relationship between 
the veteran's service-connected Reiter's syndrome and his end 
stage renal disease would still be too tenuous to grant the 
appellant's claim.  

The Board has considered the appellant's statements in 
support of her claim, including testimony presented at her 
March 2007 hearing.  However, the Board emphasizes that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  There 
is simply no evidence in this case that the appellant 
possesses the medical training and expertise necessary to 
render an opinion concerning the cause of the veteran's 
death.  Therefore, her lay statements are of no probative 
value in this regard.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband, 
but the Board may not go beyond the factual evidence 
presented in this claim to provide a favorable determination.  
Accordingly, the appeal is denied.



II.  Entitlement to DIC 
Benefits Under the Provisions 
of 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as is this case, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A.              
§ 1318(a), benefits are payable to the surviving spouse of a 
"deceased veteran" in the same manner as if the death were 
service connected.  A "deceased veteran" for purposes of 
this provision is a veteran who dies not as the result of 
the veteran's own willful misconduct, and who at death was 
either was in receipt of compensation, or was "entitled to 
receive" compensation, for service-connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total 
rating may be schedular or based on unemployability.  38 
C.F.R. § 3.22(c).

The phrase "entitled to receive" means that at the time of 
death, the veteran had service-connected disabilities rated 
totally disabling by VA, but was not receiving compensation 
due to one of eight possible circumstances.  See 38 C.F.R. § 
3.22(b).  This does not apply to the veteran because he was 
receiving compensation at the time of his death.

The veteran's Reiter's syndrome was rated as 100 percent 
disabling for a brief period in 1952 due to hospitalization 
before being rated between 40 and 60 percent after the 
termination of this temporary total rating.  Therefore, the 
veteran was not continuously rated totally disabling for ten 
or more years immediately preceding his death.  As such, the 
veteran is not a "deceased veteran" for purposes of applying 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  In addition, there 
has been no allegation or evidence of error in any prior 
final decision, nor has the appellant or her representative 
identified any other basis for granting this claim.  38 
C.F.R.     § 3.22(b)(1).

In essence, the facts of this case are not in dispute and 
the law is dispositive. Accordingly, the appellant's claim 
must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 
92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

III.  Entitlement to DEA benefits 

In order to establish entitlement to educational benefits, 
regulations provide that the applicant must meet certain 
criteria.  The applicant must be the dependent of a veteran 
who was discharged from service under conditions other than 
dishonorable, and the veteran must have died as a result of a 
service-connected disability or had a permanent and total 
service-connected disability at the time of his or her death.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.  

In the instant case, the Board has determined that the 
veteran did not die from a service-connected disability, nor 
was he permanently and totally disabled at the time of his 
death from a service-connected disability.  Consequently, 
entitlement to educational assistance under Chapter 35, Title 
38, United States Code, is denied as a matter of law.  
Sabonis, supra. 

VI.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letter by the RO dated in July 2003 
(1) informed the appellant about the information and evidence 
not of record that is necessary to substantiate her claims; 
(2) informed her about the information and evidence that VA 
will seek to provide; (3) informed her about the information 
and evidence she is expected to provide; and (4) requested 
that she provide any evidence in his possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has complied with the Court's holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which states that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit recently held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, any error in the timing of VCAA notice or the content 
of the four elements of VCAA notice is presumed prejudicial, 
and the VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the veteran in 
that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the appellant over the course of 
this appeal, the appellant clearly had actual knowledge of 
the evidence she was required to submit in this case; and (2) 
based on the appellant's contentions and the communications 
provided to her by the VA over the course of this appeal, the 
appellant reasonably understands what was needed to prevail.  

The Board thus finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and her representative.  
The appellant testified that she had attempted to obtain 
private treatment records from a Dr. R, but was told that the 
veteran's records were no longer available.  Thus, no further 
attempt to obtain these records is warranted.  The Board also 
notes that a VA examiner reviewed the claims file in November 
2006 and determined that the cause of the veteran's death was 
unlikely due to treatment for his service-connected Reiter's 
syndrome.  In light of this development, the Board finds that 
no further action is necessary to meet the requirements of 
the VCAA or the Court.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Entitlement to DEA under Chapter 35, Title 38, United States 
Code is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


